Filed Pursuant to Rule 424(b)(3) Registration No. 333-150767 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Share(1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee(2) Common Stock, no par value 7,184,407 $ 31.25 $ 224,512,719 $ 8,824 (1) Estimated for purposes of calculating the registration fee in accordance with Rule457(c) under the Securities Act of 1933, as amended (the “Securities Act”), based upon the average of the high and low price of the common stock as provided by the Nasdaq Stock Market on September5, 2008. (2) Calculated in accordance with 457(r) under the Securities Act. Prospectus Supplement (To Prospectus dated May9, 2008) 7,184,407Shares Common Stock This prospectus supplement relates to the offer and sale, from time to time, by the selling stockholders named herein of up to7,184,407 shares of our common stock.We initially issued the shares of common stock to the selling stockholders named herein in a private placement that we completed in December 2007.The shares of common stock included in this prospectus supplement also include shares of common stock issuable upon conversion of our nonvoting preferred stock that we issued to certain selling stockholders in the December 2007 private placement and in June We will not receive proceeds from any sale of common stock by the selling stockholders, but we have agreed to pay, on behalf of the selling stockholders, certain registration expenses relating to such shares of our common stock.The registration of the shares does not necessarily mean that shares will be sold by the selling stockholders under this prospectus or otherwise. The selling stockholders from time to time may offer and sell the shares held directly or through agents or broker-dealers on terms to be determined at the time of sale.The purchase price of any shares offered by the selling stockholders likely will be the market price of a share of common stock at that time; however, it may instead be based upon privately negotiated prices.See “Plan of Distribution.” Our common stock is listed on the Nasdaq Global Select Market under the symbol “PVTB.”The last reported closing price of our common stock on September5, 2008 was $31.85 per share. Certain selling stockholders and any agents or broker-dealers that participate with the selling stockholders in the distribution of common stock may be deemed to be “underwriters” under the Securities Act of 1933.See “Plan of Distribution.” Investing in our common stock involves risks.See “Risk Factors” on pageS-5 of this prospectus supplement. These securities are not deposits or obligations of a bank or savings association and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is September8, TABLE OF CONTENTS We include cross-references in this prospectus to captions elsewhere in these materials where you can find further related discussions.The following table of contents tells you where to find these captions. Prospectus Supplement Page About This Prospectus Supplement S-1 Cautionary Statement Regarding Forward-Looking Statements S-2 PrivateBancorp, Inc. S-4 Risk Factors S-5 Use of Proceeds S-11 Selling Stockholders S-11 Plan of Distribution S-16 Validity of Securities S-17 Experts S-18 Where You Can Find More Information S-18 Incorporation of Documents by Reference S-18 Prospectus About This Prospectus i Cautionary Statement Regarding Forward-Looking Statements 1 PrivateBancorp, Inc. 1 Use of Proceeds 2 Ratio of Earnings to Fixed Charges 2 Selling Securityholders 2 Description of Capital Stock 3 Description of Other Securities 5 Legal Matters 5 Experts 6 Incorporation of Documents by Reference 6 Where You Can Find More Information 7 i Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This document consists of two parts.The first part is the prospectus supplement, which describes the specific terms of this offering.The second part is the prospectus, which describes more general information, some of which may not apply to this offering.You should read both this prospectus supplement and the accompanying prospectus, together with additional information described under the caption “Where You Can Find More Information.” Unless otherwise mentioned or unless the context requires otherwise, all references in this prospectus supplement to “PrivateBancorp,” “Private,” the “Company,” “we,” “us,” “our” and similar references mean PrivateBancorp, Inc. and its subsidiaries. Generally, when we refer to this “prospectus supplement,” we are referring to both the prospectus supplement and the accompanying prospectus, as well as the documents incorporated by reference herein and therein unless the context suggests otherwise.If information in this prospectus supplement is inconsistent with the accompanying prospectus, you should rely on this prospectus supplement. You should rely only on the information contained in this prospectus supplement and the accompanying prospectus or incorporated by reference in this prospectus supplement and in the accompanying prospectus.We have not, and the selling stockholders have not, authorized anyone to provide you with information that is different.This prospectus supplement and the accompanying prospectus may be used only where it is legal to sell these securities.The information in this prospectus supplement and in the accompanying prospectus may be accurate only on the respective date of each such document. S-1 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements contained in this prospectus supplement, in the accompanying prospectus and in information incorporated by reference into this prospectus supplement and the accompanying prospectus that are not historical facts may constitute forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and are intended to be covered by the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These statements, which are based on certain assumptions and describe our future plans, strategies and expectations, can generally be identified by the use of the words “may,” “will,” “should,” “could,” “would,” “plan,” “potential,” “estimate,” “project,” “believe,” “intend,” “anticipate,” “expect,” “target” and similar expressions.These forward-looking statements include statements relating to our projected growth, anticipated future financial performance, and management’s long-term performance goals, as well as statements relating to the anticipated effects on results of operations and financial condition from expected developments or events, our business and growth strategies, including anticipated internal growth, plans to open new offices, and to pursue additional potential development or acquisition of banks, wealth management entities, or fee-related businesses. These forward-looking statements are subject to significant risks, assumptions and uncertainties, and could be affected by many factors.Factors that could have a material adverse effect on our financial condition, results of operations and future prospects include, but are not limited to: · fluctuations in market rates of interest and loan and deposit pricing in our market areas, · the effect of continued margin pressure on our earnings, · further deterioration in asset quality, · insufficient liquidity/funding sources or our inability to obtain on acceptable terms or at all the funding necessary to fund our loan growth, · the failure to obtain on terms acceptable to us, or at all, the capital necessary to fund our growth and maintain our regulatory capital ratios above the “well-capitalized” threshold, · adverse developments in our loan or investment portfolios, · slower than anticipated growth of our business or unanticipated business declines, · competition, · unforeseen difficulties in integrating new hires, · failure to improve operating efficiencies through expense controls, · the possible dilutive effect of potential acquisitions, expansion or future capital raises, · legislative or regulatory changes, and · risks and other factors set forth under “Risk Factors” in this prospectus supplement, the accompanying prospectus, and in the documents incorporated by reference into this prospectus supplement. S-2 Table of Contents Because of these and other uncertainties, our actual future results, performance or achievements, or industry results, may be materially different from the results indicated by these forward-looking statements.In addition, our past results of operations do not necessarily indicate our future results. You should not place undue reliance on any forward-looking statements, which speak only as of the dates on which they were made.We are not undertaking an obligation to update these forward-looking statements, even though our situation may change in the future, except as required under federal securities law.We qualify all of our forward-looking statements by these cautionary statements. S-3 Table of Contents PRIVATEBANCORP, INC. PrivateBancorp, through our PrivateBank subsidiaries, provides distinctive, highly personalized financial services to a growing array of successful middle market privately-held and public businesses, affluent individuals, wealthy families, professionals, entrepreneurs and real estate investors.The PrivateBank uses a banking model to develop lifetime relationships with its clients.Through a growing team of highly qualified managing directors, The PrivateBank delivers a sophisticated suite of tailored credit and non-credit solutions, including lending, treasury management, investment products, capital markets products and wealth management and trust services, to meet its clients’ commercial and personal needs.Since its inception in 1989, The PrivateBank has expanded into multiple geographic markets in the Midwest and Southeastern United States through the creation of new banks and banking offices and the acquisition of existing banks. In the fourth quarter of 2007, we announced the implementation of our new Strategic Growth Plan (our “Plan”), designed to take advantage of the disruption in the Chicago middle market commercial banking market caused by the announcement of the sale of LaSalle Bank, N.A. to Bank of America, N.A., and, as a result, seize an opportunity to expand our lines of business, product offerings and reach within our current markets as well as in select new markets, with the goal of regaining and exceeding our historical growth rate, diversifying our business and acquiring new middle market clients.As a part of implementing the Plan, we recruited our new CEO and President, Larry D. Richman, and hired a significant number of talented, experienced middle market commercial bankers and other personnel, thereby substantially increasing the size and scope of our organization. As of June30, 2008, we had 22 offices located in the Atlanta, Chicago, Cleveland, Denver, Des Moines, Detroit, Kansas City, Milwaukee, Minneapolis, and St. Louis metropolitan areas.As of June30, 2008, we had consolidated total assets of $7.5 billion, deposits of $6.2 billion and stockholders’ equity of $645.5 million. Our common stock is traded on the Nasdaq Global Select Market under the symbol “PVTB.” We were incorporated in Delaware in 1989, and our principal executive offices are located at 70 West Madison, Suite 900, Chicago, Illinois 60602.Our telephone number is 312-683-7100.Our internet address is www.pvtb.com.Information contained on our website or that can be accessed through our website is not incorporated by reference in this prospectus supplement. S-4 Table of Contents RISK FACTORS Our business, financial condition and results of operations are subject to various risks, including those discussed below, which may affect the value of our securities.The risks discussed below are those that we believe are the most significant risks, although additional risks not presently known to us or that we currently deem less significant may also adversely affect our business, financial condition and results of operations, perhaps materially.Before making a decision to invest in our common stock, you should carefully consider the risks and uncertainties described below, together with all of the other information included or incorporated by reference in this prospectus supplement. We may not be able to implement aspects of our Strategic Growth Plan. In the fourth quarter of 2007, we announced the implementation of our new Strategic Growth Plan, which included the hiring of our new President and CEO, Larry D.
